lN THE UN|TED STATES D|STR|CT COURT
FOR THE SOUTHERN DlSTR|CT OF OHIO
WESTERN DIV|S|ON

lVl|CHAEL HARR|SON,

Plainriff,
v. _ Case No. 3:17-cv-75
PNC FlNANc\AL sER\/lcEs, er JUDGE WALTER H. RICE
al.,
Defendants.

 

DEC|S|ON AND ENTRY OVERRUL|NG AS |VIOOT PLAlNTlFF'S
lV|OTlON FOR ATTORNEY FEES AND COSTS (DOC. #22); CASE TO
RE|VlA|N TER|V||NATED ON DOCKET

 

Given the Joint Stipu|ation of Dismissal filed on November 30, 2018, Doc.
#24, Which encompasses the issues of ”costs, expenses and attorneys’ fees," the
Court OVERRULES AS |VIOOT P|aintiff's lVlotion for Attorney Fees and Costs, Doc.

#22. The captioned case shall remain terminated on the Court's docket.

L/?w~l '~~\‘

Date: December 3, 2018

 

WALTEH H. R|CE
UN|TED STATES DlSTFi|CT JUDGE

